DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 05 August 2022, Claim(s) 1 is/are amended and Claim(s) 4-14 is/are withdrawn.  The currently pending claims are Claims 1-14.  
	Based on applicants’ remarks and amendments (e.g. the sharp edge limitation), the 102 and 103 rejections are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments.		
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Rabia "Activated alumina preparation and characterization: The review on recent advancement."E3S Web of Conferences 34, 02049 (2018) (NPL).
	Jackson discloses a dielectric material having various shapes and sizes such as glass beads and hollow cylindrical shapes (abs, ¶17, 50 and Figs 1A-E, 4A-B, 5 with accompanying text). Jackson discloses converting carbon dioxide by scattering non-thermal plasma and activated alumina particles (Figs 1A-E, 4A-B, 5 with accompanying text). It is noted that Jackson’s teaching of alumina being activated “PBR materials include pure or metal-impregnated activated alumina, barium oxide, titanium dioxide (rutile), silica gel, glass, ceramics and zeolites having various particle sizes and porosities.” (¶27) meets the claimed ridges/grooves on the surface since the activation leads to  a surface roughness and the formation of grooves/pores. 
	Jackson discloses the activated alumina dielectric packing material (¶50) but does not explicitly disclose the grooves with sharp edge limitation. In an analogous art, Rabia discloses activating alumina (the same component as disclosed in Jackson) leads to pores on the surface with sharp edges (abs, Figs 1, 2 and 3 with accompanying text) – thus meeting the claimed grooves with sharp edges under BRI since the instant claims are silent regarding structural limitations such as the number of grooves, depths, diameter, etc. Further, Rabia discloses the benefit gain of “high adsorption capacity due to large surface area and pore volume” (pp 2). One of ordinary skill in the art would have recognized that applying the known technique of Rabia to the teachings of Jackson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions to achieve high adsorption capacity due to large surface area and pore volume – all beneficial to packing material -  and there is no evidence nor teaching that the application of the activated alumina of Rabia to the activated alumina of Jackson would be repugnant to a skilled artisan.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Rabia as applied to claim 1 above, and further in view of Ha (WO-2020085839-A1 – the US equivalent US-20220070993-A1 is referenced from hereon).
	The Jackson and Rabia references disclose the claimed invention but do not explicitly disclose the feature of the packing material having the claimed 180-300 microns size range.  It is noted that the Jackson and Rabia reference discloses the packing material having “various particle sizes” (Jackson: ¶27) and the claim(s) call(s) for a range of 180-300 microns.  In an analogous art, the Ha reference discloses a dielectric packing material such as alumina for treating CO2 with a size range of 10-200 microns (abs, ¶ 33-34).  One of ordinary skill in the art would have recognized that applying the known technique of Ha to the teachings of Jackson and Rabia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of enhancing the fluidity and treatment surface of the packing material.
Response to Arguments
Applicant’s arguments, see pp 5-12, filed 05 August 2022, with respect to the Jackson, Lappalainan and Ha as presented in the OA of 05/05/2022 have been fully considered but are moot because the new ground of rejection which is necessitated by the newly-added amendment does not rely on the same rejection. The following remarks are directed to the arguments pertinent to the instant rejection:
Applicant argues that the Jackson does not disclose the grooved surface and sharp edge based on the symbols in the figures. The examiner notes that the symbols of Jackson was interpreted as indicating the activated surface treatment “PBR materials include pure or metal-impregnated activated alumina, barium oxide, titanium dioxide (rutile), silica gel, glass, ceramics and zeolites having various particle sizes and porosities.” (¶27) Further, the newly-added limitation is taught by the Rabia secondary reference – see above.
Applicant has not indicated any deficiencies regarding the combination with the Ha reference does the rejection has been updated and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764